UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the year ended December 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the transition period from __ to Commission File Number 333-113444 A.Full title of the plan and address of the plan, if different from that of the issuer named below: CONTINENTAL AIRLINES, INC. 2004 Employee Stock Purchase Plan B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Continental Airlines, Inc. 1600 Smith Street, Dept. HQSEO Houston, Texas77002 CONTINENTAL
